Citation Nr: 0843615	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for diverticulitis of 
the colon.

7.  Entitlement to service connection for a left hand 
disability

8.  Entitlement to service connection for a right shoulder 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1964. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss, tinnitus, nerve damage of the right hand, low 
back injury, asbestosis, diverticulitis of the colon, muscle 
injury of the left hand, and a right shoulder condition.

The issues have been re-characterized to comport to the 
evidence of record.

The issue of entitlement to service connection for a low back 
disability and asbestosis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record is against a finding of a relationship between the 
current bilateral hearing loss and service.

2.  There is no competent evidence of record indicating that 
the current tinnitus is related to service.

3.  Resolving all doubt, the competent medical evidence shows 
a relationship between the current right hand disability and 
service.

4.  Diverticulitis of the colon was not diagnosed in service 
or for many years thereafter, and there is no competent 
medical evidence of record indicating that the current 
diverticulitis of the colon is related to service.

5.  There is no competent medical evidence of record 
indicating that the current left hand disability is related 
to service.

6.  There is no competent medical evidence that the veteran 
currently has a right shoulder disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2008).

3.  A right hand disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).

4.  Diverticulitis of the colon was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).
5.  A left hand disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2008).

6.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2003, and post-adjudication notice by 
letter dated in April 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

With respect to all of the claims for service connection 
other than the right hand disability, no new disability 
rating or effective date for award of benefits will be 
assigned as the claims for service connection are denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot as to those claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's service connection claim for a right hand 
disability has been considered with respect to VA's duties to 
notify and assist.  Given the favorable outcome noted above, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See, Bernard v. Brown, 4 Vet. App. 384. 
393 (1993).

A medical examination was not provided regarding the 
existence or etiology of the claimed right shoulder 
disability.  VA's duty to assist doctrine does not require 
that the veteran be afforded a medical examination, however, 
because there is no competent medical evidence that the 
claimed disability currently exist.  See, McLendon v. 
Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c) 
(2008).  

A medical examination was not provided regarding the etiology 
of the claimed diverticulitis of the colon disability or left 
hand disability.  VA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination, 
however, because there is no medical evidence indicating an 
association between in-service injuries, diseases, or events 
and the current colon or left hand disabilities.  See, 
McLendon v. Nicholson, 20 Vet. App. at 82-83; Charles v. 
Principi, 16 Vet. App. 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, and afforded the veteran 
medical examinations and opinions as to the existence and the 
etiology of claimed hearing loss, tinnitus, right hand, and 
asbestosis disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




A.  Service Connection for a Right Shoulder Disability

The veteran seeks service connection for a right shoulder 
disability.  

The medical evidence of record does not show present a 
diagnosis related to the veteran's right shoulder.  
Additionally, service medical records (SMRs) do not indicate 
in-service treatment for, or a diagnosis related to, the 
veteran's right shoulder.  The veteran's April 1964 
separation examination notes that upon clinical evaluation 
the veteran' upper extremities were found to be normal.  

There is no medical evidence of record indicating that the 
veteran has been diagnosed with a current condition or 
disability related to his right shoulder.  Private medical 
records dated in November 2004 note that the veteran 
complained of pain in his shoulders and neck.  The treating 
clinician noted an impression of cervical strain.  A second 
November 2004 private medical treatment record notes that the 
veteran was involved in a car accident and that his right 
shoulder and neck pain has resolved.   

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed 
or identifiable underlying condition does not constitute a 
disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis or the etiology of a disease or disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered they do not 
outweigh the evidence of record, which does not show any 
current diagnosis of, or treatment for, a right shoulder 
disability.   See 38 C.F.R. § 3.385 (2008).
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
right shoulder disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 

B.  Service Connection for Bilaterial Hearing Loss and 
Tinnitus 

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he is presently suffering 
from hearing loss and tinnitus as a result of engine noise 
and machine gun and mortar fire noise that he was exposed to 
without hearing protection.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385 (2008).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

The record shows present bilateral hearing loss and tinnitus 
disabilities.  A VA audiological examination was conducted in 
December 2003.  Following audiological testing the veteran 
was given a diagnosis of mild sensorineural hearing loss of 
the right and left ears and tinnitus.  

SMRs do not indicate complaints of, or treatment for, hearing 
loss or tinnitus during service.  The veteran's separation 
examination dated in April 1964, which included audiological 
testing, does not note hearing loss or tinnitus.  Personnel 
records show that the veteran's military occupational 
specialty (MOS) was as a light weapons infantryman.  Based on 
these records and the veteran's credible claims of exposure 
to noise during service, the veteran's exposure to acoustic 
trauma in service is conceded.  

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether these are related.

The favorable evidence consists of an April 2003 private 
medical opinion from the veteran's physician, which notes 
that the veteran had been a patient since 1965 and that 
during that time he was diagnosed with hearing loss.  The 
physician noted that it is his opinion that this condition is 
likely, or as likely, a contributing factor to his military 
service conditions.  The same physician submitted an opinion 
dated in November 2003, which notes that the veteran is 
unable to maintain gainful employment due to his health 
problems, which are as likely as not due to his military 
service.  

The negative evidence consists of a December 2003 VA 
audiological examination report.  The examiner noted that he 
reviewed the veteran's claim file.  The examiner noted that 
the veteran reported exposure to noise from firearms, 
mortars, and machinery during service, and factory noise, 
power tools, pipe fitting, and lawn equipment after service.  
It was noted that the latter two sources of noise were 
without hearing protection.  The veteran worked on the 
pipeline for 32 years after service.  The examiner then 
opined that due to the fact that the veteran had normal 
hearing at discharge it is his opinion that his hearing loss 
is not related to military noise exposure.  The examiner 
further opined that, because the veteran had normal hearing 
at discharge and because he did not notice his tinnitus for 
about 9 years after discharge, the veteran's tinnitus is 
likely not related to his military noise exposure, but is 
more likely than not related to his history of civilian noise 
exposure.  
The negative evidence outweighs the positive.  The veteran's 
April 2003 private medical opinion regarding hearing loss is 
speculative.  A medical opinion based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, the April 2003 medical 
opinion the veteran submitted carries little evidentiary 
weight because it is "... unsupported and unexplained..." 
Bloom, 12 Vet. App. at 187.  

In contrast, the VA examiner provided a rationale for his 
opinion, noting the absence of hearing loss at separation 
from service and the timing of the veteran's reported onset 
of tinnitus.  He also noted a review of the veteran's claim 
file.  The opinion of a physician that is based on a review 
of the entire record is of greater probative value than an 
opinion based solely on the veteran's reported history.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The November 2003 private medical opinion does not address 
whether the veteran's bilateral hearing loss or tinnitus 
disabilities are related to service, but notes only that his 
"health problems" are due to service.  Thus, this opinion 
is immaterial and irrelevant to the issue of whether the 
veteran's hearing loss and tinnitus are related to noise 
exposure during service, and it carries no evidentiary 
weight.

Although the veteran has argued that his current hearing loss 
and tinnitus are related to noise exposure in service, this 
is not a matter for an individual without medical expertise.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
the veteran's lay assertions and private medical opinions 
have been considered, they do not outweigh the medical 
evidence of record, notably the December 2003 VA examination 
report, which shows that there is no relation between the 
veteran's current bilateral hearing loss and tinnitus and 
service.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The first contemporaneous evidence of hearing loss of record 
is well after the one-year presumptive period from discharge 
from service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.
The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

C.  Service Connection for Diverticulitis of the Colon and a 
Left Hand Disability

The veteran seeks service connection for diverticulitis of 
the colon and a left hand disability.  He claims that during 
service he cut his left hand and since then it has been 
tender and sore.  

Giving the veteran the benefit of the doubt, the record shows 
current diverticulitis of the colon and left hand 
disabilities.  A May 1991 private medical record notes that 
the veteran was given a final diagnosis of abdominal pain, 
probably due to diverticulitis.  A September 1992 private 
treatment report notes that the veteran has left hand 
swelling and that this probably represents mild arthritis.  A 
June 1994 private medical treatment report notes that the 
veteran has swelling of his left hand and a history of 
arthritis.  The hand was tender on examination.  A September 
2002 private medical record notes that the veteran injured 
his left wrist and, although it is not clear, it appears that 
an impression of tendinitis of the right or left wrist was 
given.  

SMRs indicate that in May 1962 the veteran injured his left 
hand and that it was sutured.  The sutures were removed five 
days later.  Clinical evaluation during the veteran's April 
1964 separation examination notes that he had normal upper 
extremities and no identifying scars or body marks.  SMRs do 
not indicate any in-service treatment for, or diagnosis of, 
diverticulitis of the colon, or any gastrointestinal 
conditions.  Clinical evaluation during the veteran's April 
1964 separation examination notes that he had a normal 
abdomen and viscera, endocrine system, and genitourinary 
system.  

Regardless of the fact that the veteran had an in-service 
injury to his left hand, there is simply no competent medical 
evidence that the veteran's current diverticulitis of the 
colon and left hand disability, if he currently has these 
conditions, are related to service.  
The favorable evidence consists of the veteran's contention 
that his current diverticulitis of the colon and left hand 
disability are related to service, and the November 2003 
private medical opinion, which notes that the veteran is 
unable to maintain gainful employment due to his health 
problems, which are as likely as not due to his military 
service.  The November 2003 medical opinion does not address 
whether the veteran's diverticulitis of the colon or left 
hand disability is related to service, but notes only that 
his "health problems" are due to service.  Thus, this 
opinion is immaterial and irrelevant to the issue of whether 
the veteran's diverticulitis of the colon and left hand 
disability are related to service, and it carries no 
evidentiary weight. 

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of diverticulitis of the 
colon and a left hand disability of record are more than 20 
years after the veteran was discharged from active service 
and from when his claimed disease and injury during service 
occurred.  The passage of more than 20 years before any 
evidence of the disability is of record weighs heavily 
against a finding that such disability is related to service 
on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to injuries and diseases in service, this is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though the 
veteran's lay assertions and the November 2003 private 
medical opinion have been considered, they do not outweigh 
the evidence of record, which shows that the veteran's 
diverticulitis of the colon and a left hand disability did 
not develop for many years after service.  Nor is there any 
competent medical evidence of record relating the veteran's 
current diagnoses with injuries, diseases, or events during 
service.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
diverticulitis of the colon and a left hand disability is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 

D.  Service Connection for a Right Hand Disability

The veteran seeks service connection for a right hand 
disability.  He claims that during service he broke the 
little finger of his right hand, and that it has been out of 
shape, painful, and has resulted in decreased grip strength 
in his right hand.  The veteran's wife has stated that the 
veteran has had limited use of his right hand for over 40 
years since he injured it in service.

The record shows a present right hand disability.  A VA 
examination was conducted in December 2003.  The veteran 
reported to the examiner that he fractured the middle phalanx 
in his right little finger when a 30-caliber machine gun fell 
on his hand.  Following a physical examination and x-ray 
evaluation, the veteran was given an impression of middle 
phalanx fracture, right little finger, minimally symptomatic.  
Physical examination revealed isolated nerve, tendon, and 
vascular testing within normal limits, but that the veteran 
lacked 5 degrees of full extension in the joint.  

SMRs dated in February 1963 indicate the veteran had a 
fracture to the midshaft of the middle phalanx, with slight 
distraction and early periosteal new bone formation.  March 
1963 SMRs note that the veteran's finger is still bandaged in 
a flexed position, following removal of the bandage, x-rays 
show perfect position of the facture without any definite 
bridging.  He should have gentle physical therapy for the 
hand to regain motion.  

As the record shows a present right hand disability and an 
injury to that right hand in service, the determinative issue 
is whether these are related.

A private medical opinion dated in April 2003, notes that the 
veteran was a patient of the physician since April 1965.  The 
physician indicated that the veteran had some loss of 
function in his right hand, and that he was of the opinion 
that the condition is likely, or is as likely, a contributing 
factor to his military service condition.  

In the present case the evidence is favorable to a finding of 
service connection.  38 U.S.C.A. § 5107(b).  The veteran and 
his wife have presented credible testimony of chronic 
symptoms related to his finger from service to the present.  
They are competent to testify as to that which they can 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The private physician who provided the positive 
opinion based his finding, in part, on these chronic 
complaints.  Importantly, it appears that the December 2003 
VA examiner diagnosed the veteran with the same injury or 
disability to his right little finger as the veteran was 
diagnosed with in his February and March 1963 SMRs.  Thus, 
the evidence indicates that there is an in-service injury to 
the veteran's right hand, a continuity of symptomology, a 
competent VA diagnosis of the same injury as is seen in the 
veteran's SMRs, and a favorable private medical opinion 
regarding the etiology of the veteran's right hand 
disability.  Therefore, all doubt is resolved in the 
veteran's favor and service connection for a right hand 
disability is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right hand disability 
is granted.

Entitlement to service connection for diverticulitis of the 
colon is denied.

Entitlement to service connection for a left hand disability 
is denied.

Entitlement to service connection for a right shoulder 
disability is denied.





REMAND

A.  Service Connection for a Back Disability

The veteran seeks service connection for a low back 
disability.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The veteran has a current low back disability.  Private 
treatment records dated in November 2004 note that following 
diagnostic imaging the veteran was given an impression of 
chronic degenerative arthritis of L4-L5 and L5-S1, second 
degree anterior spondylosis of L5 on S1, and osteoarthritis.  
Additionally, private medical records dated in May and 
October 1966 note that the veteran had back trouble, however 
no specific diagnosis related to the back trouble appears to 
have been given.

September 1963 SMRs indicate that the veteran complained of 
lower back pain.  It was noted that the pain was in L4-L5 and 
that the veteran had slight tenderness in the L4-L5 region.  
An assessment may have been made, however, the record is 
illegible.  It was noted that the veteran should treat the 
condition with a heat pad.

A private medical opinion dated in April 2003, notes that the 
veteran was a patient of the physician since April 1965.  The 
physician indicated that the veteran was diagnosed with back 
pain during this time, and that he was of the opinion that 
the condition is likely, or is as likely, a contributing 
factor to his military service condition.  The Board finds 
that the foregoing report to have limited probative value, as 
it is merely a recitation of the veteran's self-reported and 
unsubstantiated medical history.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).
The current record contains competent evidence of a current 
low back disability, SMRs indicating an in-service injury to 
the low back, and a private medical opinion indicating that 
an injury, event, or disease during the veteran's service may 
be associated with his current back disability.  There is 
insufficient medical evidence for the Board to decide the 
veteran's claim and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
See also U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (c) (2008).  

B.  Service Connection for Asbestosis

The veteran seeks service connection for asbestosis.  He 
claims that the barracks he slept in contained asbestosis, 
and stated to a private physician in October 2000 that he was 
exposed to asbestos during service when he worked in a 
shipyard and in an engine room removing asbestosis 
insulation.  

Claims involving asbestos exposure must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre- 
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  Mere exposure to 
a potentially harmful agent is insufficient for eligibility 
for VA disability benefits.  The medical evidence must show 
not only a currently diagnosed disability, but also a nexus, 
that is, a causal connection, between the current disability 
and exposure to asbestos in service.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

It is unclear whether the veteran currently has asbestosis.  
A November 1997 private medical record notes that the veteran 
was given an impression of reactive airway.  A private 
medical record dated in October 2000 notes that the veteran 
had pulmonary function testing and a chest x-ray.  The 
veteran reported a long history of working with asbestos 
during and after service to the physician.  An impression of 
asbestosis as shown by his history of exposure to asbestosis 
fiber, his history of shortness of breath and cough, as well 
as findings on his chest x-ray of interstitial changes, was 
given, and it was noted that the veteran had a final 
diagnosis of asbestosis.  A September 2003 private diagnostic 
imaging report notes that the veteran has no evidence of 
asbestosis.  A VA examination was conducted in December 2003.  
The examiner assessed the veteran with no objective findings 
on the physical examination to support asbestosis, however 
the pulmonary function test is pending.  It was not clear 
whether the pulmonary function test records were later 
assessed by the examiner or have been associated with the 
claim file.  An October 2004 private CT scan of the chest 
report notes that no abnormalities were seen.  

A private medical opinion dated in April 2003, notes that the 
veteran was a patient of the physician since April 1965.  The 
physician indicated that the veteran was diagnosed with 
asbestosis during this time, and that he was of the opinion 
that the condition is likely, or is as likely, a contributing 
factor to his military service condition.  The Board finds 
that the foregoing report to have limited probative value, if 
any, as it is merely a recitation of the veteran's self-
reported and unsubstantiated medical history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history is not transformed into medical evidence simply 
because it was transcribed by a medical professional).

The current record contains some competent evidence that the 
veteran currently has asbestosis and a private medical 
opinion indicating that the veteran's service may be 
associated to his current asbestosis disability.  There is 
insufficient medical evidence for the Board to decide the 
veteran's claim and a VA medical examination must be 
provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
See also U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (c) (2008).  

Additionally, it does not appear that the RO developed the 
veteran's claims according to the provisions of M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).  The Board notes that 
the veteran's personnel records have not been obtained by the 
RO.  These records are relevant in that they may indicate the 
various duties the veteran performed during service and 
whether they involved asbestos.  To ensure that VA has met 
its duty to assist the appellant in developing the evidence 
in support of his claim pursuant to 38 U.S.C.A. § 5103A, and 
to ensure full compliance with due process requirements, this 
case must be remanded so that the RO can obtain these 
records.

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any current low back 
disability.  The examiner should conduct a 
thorough examination of the veteran's low 
back and diagnose any disabilities found.  
As to any disability identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is related to any 
injury incurred during active service, in 
particular, the injury reflected in his 
SMRs.  A complete rationale must be 
provided for all opinions. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the April 2003 private medical 
opinion of record and SMRs dated in 1963, 
indicating that the veteran injured his 
low back.  The examiner should also note 
the November 2004 private treatment 
records, which indicate that the veteran 
was involved in a motor vehicle accident 
and that he had pain in his neck and upper 
back region.

2.  Contact the National Personnel Records 
Center or other any other appropriate 
sources to obtain the veteran's personnel 
records and any other records deemed 
appropriate to determine whether the 
veteran was exposed to asbestosis during 
service in accordance with M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual 
Rewrite (M21-1 MR), Part IV, Subpart ii, 
Ch. 2, Section C, Topic 9 and Section H, 
Topic 29.  Obtain the pulmonary function 
test reports referred to in the December 
2003 VA examination report.

3.  Thereafter, schedule the veteran for a 
VA medical examination to determine the 
nature and etiology of any current 
asbestosis disability.  The examiner 
should conduct a thorough examination of 
the veteran and state whether the veteran 
has a diagnosis of asbestosis.  If 
asbestosis is diagnosed, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
disability is related to exposure to 
asbestosis during service.  A complete 
rationale must be provided for all 
opinions. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
note and specifically address in his 
opinion the April 2003 private medical 
opinion of record, and discuss the fact 
that the veteran has stated that he worked 
as a pipefitter on the pipeline for 32 
years after service.   

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If either of the 
claims remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


